DETAILED ACTION
This Action is responsive to the Restriction/Election Response filed on 03/03/2021. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election of Group II (drawn to a method of forming an array of memory cells), Species 2 (drawn to FIG. 24) in the reply filed on 03/03/2021 is acknowledged and entered into the record. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 19-27 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group I (drawn to an array of memory cells), Species 1 (drawn to FIG. 19), there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 28 recites the step of “forming . . . outer-tier-lower-first-conductive lines . . . between immediately-adjacent of the spaced-outer-tier-lower-first-conductive lines.” It is not clear how the outer tier conductive lines can be formed to be between and immediately adjacent to themselves.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 29 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jung (US 2016/0049447).

Regarding claim 29, Jung (see, e.g., FIG. 11F – FIG. 11J) discloses a method of forming an array of memory cells, the array comprising an elevationally-inner tier of memory cells e.g., center two CPL (X1-X1’ view) comprising spaced-inner-tier-lower-first-conductive lines 110 and inner-tier-programmable material 132 directly there-above, an elevationally-outer tier of memory cells e.g., outer two CPL (X1-X1’ view) comprising spaced-outer-tier-lower-first-conductive lines 110 and outer-tier-programmable material 132 directly there-above, and spaced-upper-second-conductive lines 120 that are electrically shared by the outer-tier memory cells e.g., outer two CPL (X1-X1’ view) and the inner-tier memory cells e.g., center two CPL (X1-X1’ view) (Para 0042, Para 0057, Para 0178), the method comprising:
depositing conductor material 120P for all of the shared-spaced-upper-second-conductive lines 120 (Para 0042, Para 0176); and
120P for all of the shared-spaced-upper-second-conductive lines 120 using only a single masking step, the single masking step comprising forming the shared-spaced-upper-second-conductive lines 120 to comprise an upper longitudinally continuous portion, the single masking step comprising forming the shared-spaced-upper-second-conductive lines 120 to comprise a lowest portion that is longitudinally discontinuous (Para 0042, Para 0179).

Claim 30 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pellizzer (US 2015/0349255).

Regarding claim 30, Pellizzer (see, e.g., FIG. 24-FIG. 29) discloses a method of forming an array of memory cells, the array comprising an elevationally-inner tier of memory cells 32, 34, 35 (e.g., center two) comprising spaced-inner-tier-lower-first-conductive lines 32 and inner-tier-programmable material 34 directly there-above, an elevationally-outer tier of memory cells 20, 22, 24 (e.g., outer two) comprising spaced-outer-tier-lower-first-conductive lines 20 and outer-tier-programmable material 22 directly there-above, and spaced-upper-second-conductive lines 44 that are electrically shared by the outer-tier memory cells 20, 22, 24 (e.g., outer two) and the inner-tier memory cells 32, 34, 35 (e.g., center two) (Para 0058, Para 0059, Para 0063-Para 0065), the method comprising:
depositing conductor material 44 for all of the shared-spaced-upper-second-conductive lines 44 (see, e.g., FIG. 28) (Para 0069); and
patterning all of the conductor material 44 for all of the shared-spaced-upper-second-conductive lines 44 (see, e.g., FIG. 28) using only a single masking step, the single masking step comprising forming the shared-spaced-upper-second-conductive lines 44 (see, e.g., FIG. 28) to comprise an upper longitudinally continuous portion that is everywhere above the inner-tier-programmable material 34 and the outer-tier-programmable material 22 (Para 0070).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTONIO B CRITE whose telephone number is (571) 270-5267.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571) 270-3829.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Marcos D. Pizarro/Primary Examiner, Art Unit 2814                                                                                                                                                                                                        
/Antonio Crite/
Patent Examiner, AU 2817
03/18/2021